Madsen, J.
(concurring) — I agree with the majority’s view that Mario Haddock’s convictions for possession of stolen property and possession of stolen firearms encompass the same criminal conduct. To encompass same criminal conduct, multiple offenses must share the same criminal intent, be committed at the same time and place, and involve the same victim. RCW 9.94A.400(l)(a). The majority correctly concludes that Haddock’s “single intent to possess stolen property motivated the conduct underlying all seven convictions,” regardless of the fact that the conduct violated two different statutes. Majority at 113. It also correctly notes that all of the stolen property was possessed at the same time and place. Finally, the majority finds that the crimes of possession of stolen property and possession of stolen firearms involved the same victim, the Chrismans, owners of the property and firearms. Although I agree that these crimes involved the same victim, I believe that the victim of possession of stolen property, firearms or otherwise, is society at large, not the owner. Accordingly, I concur in the result reached by the majority.
To convict for the crime of either possession of a stolen firearm, RCW 9A.56.310, or possessing stolen property, RCW 9A.56.150, it is not necessary to allege or prove who owned the property; nor is it necessary that the State prove that the defendant stole the property. Rather, the State need only allege and prove that the property or firearm was stolen. While there may be a “victim” in the general sense that someone other than the defendant owned the property, ownership by a particular person is not an element of either crime. State v. Rogers, 30 Wn. App. 653, 638 P.2d 89 (1981). The defendant may be convicted of possessing stolen property or stolen firearms without proof that he knew who stole the property or from whom it was taken.
*117It is apparent that possession of stolen property statutes are intended to discourage the transfer of property after it has been stolen, regardless of its source. By criminalizing this conduct the Legislature is attempting to protect society as a whole by punishing persons who provide a market for stolen goods. Although these statutes indirectly benefit the owners of property, the focus is on punishing the acquisition of stolen property. I would hold that the victim of a crime involving possession of stolen property, including firearms, is society and not the owner of any particular item.
This view is also supported by RCW 9A.56.010(18)(d) (1999), which authorizes aggregating possession counts specifically when the property involved belongs to different people:
Whenever any person is charged with possessing stolen property and such person has unlawfully in his possession at the time the stolen property of more than one person, then the stolen property possessed may be aggregated in one count and the sum of the value of all said stolen property shall be the value considered in determining the degree of theft involved.
This court has also held that where the possession of stolen property, albeit acquired on several occasions from different individuals, was pursuant to one offer and all part of one transaction, it amounts to only one crime. State v. Ray, 62 Wash. 582, 114 P. 439 (1911). Instead of looking to the owner of property, the court properly focused on the transaction by which the defendant acquired the property.
The other difficulty I see with the majority’s view that the victim of possession of stolen property is the owner is a practical one: whether stolen property originally belonging to one owner or multiple owners is a mere fortuity. Under the majority’s view, a defendant who possesses stolen property which was originally owned by multiple persons will be punished more severely than the defendant who possesses property belonging to only one owner, even though neither defendant stole the property or actually knew who owned the property. When coupled with the prosecutor’s discretion to aggregate counts, the unfairness of this result is even more obvious.
*118Putting aside questions of equal treatment, the anomaly created by the majority’s analysis does not further the goals of the SRA: ensuring that punishment is proportionate to the seriousness of the crime, and protecting the public. State v. Dunaway, 109 Wn.2d 207, 743 P.2d 1237, 749 P.2d 160 (1987). As this court recognized in State v. Calle, 125 Wn.2d 769, 781-82, 888 P.2d 155 (1995), the legislative plan under RCW 9.94A.400(l)(a), “same criminal conduct,” intentionally limits the consequences where a single act may result in multiple convictions. As one writer observes, “[t]he SRA’s same criminal conduct exception represents a ... desire, on the part of the Washington Legislature, to avoid unfair cumulative punishment.” Joseph P. Bennett, The “Same Criminal Conduct” Exception of the Washington Sentencing Reform Act: Making the Punishment Fit the Crimes—State v. Collicott, 112 Wn.2d 399, 771 P.2d 1137 (1989), 65 Wash. L. Rev. 397, 398 (1990). By viewing society as the victim of the crime of possession of stolen property, rather than the owner of the property, this court can avoid the unfair cumulative punishment which the “same criminal conduct” exception is designed to guard against.
Because I believe the victim of possession of stolen property is society as a whole, I would also take a different approach to Haddock’s argument that possession of stolen firearms and unlawful possession of a firearm constitute the same criminal conduct. Without discussion, the majority says that the crime of unlawful possession of a firearm and the crime of possession of stolen firearms can never constitute “same criminal conduct” because possession of a firearm victimizes the general public while the victim of the crime of possession of stolen firearms is the owner of the firearms. Majority at 110-11. For the reasons stated above, I disagree. Nevertheless, the majority’s conclusion, that unlawful possession of firearms and possession of stolen firearms do not encompass same criminal conduct, is correct. This is so because the objective intent to possess stolen property, whether it is firearms or computers, is different from the objective intent of a felon to possess firearms. *119Unlawful possession of a firearm is a status crime. Possession of a firearm by a felon is a crime whether the firearm is stolen or not. Thus, the objective intent of unlawful possession of firearms is not to possess stolen property, but rather to be in possession of a firearm when in the status of felon. Again, while I agree with the majority’s conclusion that these crimes do not encompass same criminal conduct I do so because of the difference in objective intent.
Finally, the majority incorrectly states that under my analysis a trial court could not order restitution or restoration of the Chrismans’ property to them. Majority at 112. The majority apparently overlooks this court’s decision that immediate victims of crime are not the only persons entitled to restitution. State v. Davison, 116 Wn.2d 917, 920-21, 809 P.2d 1374 (1991). In Davison, the court held that a city which had no legal obligation to pay wages to a fireman unable to work because of injuries from an assault was nevertheless a victim within the meaning of the restitution statute and entitled to restitution for the amounts paid. In the course of its discussion, the court noted that restitution had been awarded to a state agency for the gambling losses of an undercover detective, State v. Forbes, 43 Wn. App. 793, 719 P.2d 941 (1986), to the widow and children of the victim of a negligent homicide, State v. Barr, 99 Wn.2d 75, 658 P.2d 1247 (1983), and to an insurance company to reimburse for payments made for losses sustained as a result of burglary, State v. Barnett, 36 Wn. App. 560, 675 P.2d 626 (1984). The court emphasized that the restitution statute is to be interpreted broadly to allow restitution, and should not be given an overly technical construction which would permit a defendant to avoid just punishment. Davison, 116 Wn.2d at 920, 922. Given the broad powers of restitution granted by the Legislature, id. at 920, and the awards of restitution approved in Davison, the analysis in this concurring opinion poses no danger that people like the Chrismans would be deprived of restitution or return of their property.
Johnson and Sanders, JJ., concur with Madsen, J.